While it is true, as stated in the motion for rehearing, that the witness Higgins testified that the 2% ceresan and the 5% ceresan were fungicides, yet there is no evidence to show that they belong to the same class of fungicides or chemicals as "calcium arsenate," "lead arsenate," and "dust mixtures containing sulphur, lead arsenate, and lime." The act of the legislature in question, referring to the branding and to stating the contents on the packages containing insecticides and fungicides *Page 282 
used for field crops, was passed in 1920 (Ga. L. 1920, p. 209), and codified as § 5-1502 in the Code of 1933. Yet, the legislature, in 1923 (Ga. L. 1923, p. 103), passed another act providing that "all manufacturers of insecticides used for agricultural or horticultural purposes shall be required to have printed or have stamped on the containers of all insecticides the ingredients of the insecticide." We think that the passage of this latter act indicates that the legislature, by the act of 1920, did not intend to cover all insecticides and fungicides commonly used on field crops, for the later act of 1923, by the one compendious expression, "all insecticides," extended the provisions of the former act to cover other and all insecticides commonly used on field crops, but did not extend the provisions of the former act to "all fungicides," nor has it ever been extended, so far as we are aware, in regard to fungicides commonly used on field crops. This indicates that the legislature did not intend for the act of 1920 to cover all insecticides and fungicides. The fact of the passage of the last act, which is now for the first time mentioned, reinforces our construction expressed in the opinion that the chemicals of 2% ceresan and 5% ceresan are not embraced in the first act. See in this connection, Botts v. Southeastern Pipe-Line Co., 190 Ga. 689
(10 S.E.2d 375); 2 Sutherland on Statutory Construction (3d ed.), p. 528, § 5110. This and all other matters in the motion having been considered, the rehearing is denied.
Broyles, C. J., and Gardner, J., concur.